Citation Nr: 0817603	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left tibia, currently evaluated as 20 percent 
disabling.

2. Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that granted service connection for a right knee 
disability, and assigned a 10 percent evaluation for it.  In 
addition, the RO increased the evaluation assigned for 
Osgood-Schlatter's disease of the left tibia from 10 percent 
to 20 percent disabling.  The veteran has continued to 
disagree with the evaluation assigned for each disability.


FINDINGS OF FACT

1.  Osgood-Schlatter's disease of the left tibia is 
manifested by limitation of motion and complaints of pain.

2.  Chondromalacia patella of the right knee is manifested by 
slight limitation of motion.  There is no clinical evidence 
of instability.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for Osgood-Schlatter's 
disease of the left tibia is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261, 5262 (2007).

2.  An initial evaluation in excess of 10 percent for 
chondromalacia patella of the right knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra. 

In an August 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  

Specifically, this letter provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disabilities.  In 
addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
a the level of impairment, and the effect that the conditions 
have on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
March 2006 letter also advised the appellant of the evidence 
needed to establish an effective date.  The Board further 
points out that the statement of the case issued in February 
2006 included the diagnostic criteria for rating for his 
service-connected knee disabilities.  The case was last 
readjudicated in August 2007.

The appeal concerning a higher rating for chondromalacia 
patella of the right knee arises from the initial award of 
service connection.  As noted above, the August 2004 letter 
provided VCAA compliant notice on his claim for service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA medical records, VA examination 
reports, and the veteran's hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process and has described his 
symptoms and their impact on his activities during his 
hearing and to VA medical providers.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  
Diagnostic Code 5261.

VA General Counsel has held that separate ratings may be 
assigned for limitation of flexion and extension of the knee.  
VAOPGCPREC 9-2004.  


	I.  Osgood-Schlatter's disease-left tibia

Service treatment records reflect the veteran underwent 
surgery in service for removal of a benign tumor from the 
left tibial tubercle, diagnosed as Osgood Schlatter's 
disease.  Service connection was subsequently established for 
that disability, evaluated pursuant to Diagnostic Code 5262.  
The veteran underwent a subsequent surgery in 1974 for 
removal of exostotic bone along the left proximal tibia.  

Impairment of the tibia and fibula manifested by malunion, 
with slight knee or ankle disability, warrants a 10 percent 
rating.  With moderate knee or ankle disability, it warrants 
a 20 percent rating, and with marked knee or ankle 
disability, it warrants a 30 percent rating.  If the 
impairment is manifested by nonunion of the tibia and fibula, 
with loose motion, requiring brace, a maximum rating of 40 
percent is warranted.  Diagnostic Code 5262.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  In this regard, 
the Board notes that when he was seen in a VA outpatient 
treatment clinic in December 2004, the veteran characterized 
his left knee pain as 5/10 and 7/10.  An examination revealed 
swelling and crepitus.  There was pain with flexion to 90 
degrees.  There was also tenderness medially.  

On VA examination of the joints in August 2005, range of 
motion of the left knee was from 0-60 degrees.  The examiner 
noted that there were subjective complaints of pain 
approaching 60 degrees.  Passive motion was to 95 degrees, 
and the examiner noted that pain began at 55 degrees and 
increased to 95 degrees.  This produced rather severe facial 
grimacing and complaints of pain.

Additional VA outpatient treatment records reveal that the 
veteran reported severe pain to palpation in June 2005.  The 
veteran underwent arthroscopy of the left knee for disability 
other than Osgood-Schlatter's in October 2005.  He received 
physical therapy following this surgery.  In April 2006, the 
veteran related that he had done well following the surgery 
until one month earlier.  An examination demonstrated 
crepitus with range of motion.  

When examined by the VA in August 2006, the veteran reported 
pain, stiffness and weakness.  Range of motion of the left 
knee was from 0-40, both active and passive.  The examiner 
noted there was additional limitation of motion on repetitive 
use due to pain.  

VA outpatient treatment records reflect continued complaints 
of left knee pain. Moderate atrophy of the quadriceps was 
noted in October 2007.

The evidence against the claim includes the medical evidence 
of record.  When seen at a VA outpatient treatment clinic in 
December 2004, the veteran denied a history of recurrent 
effusion or locking.  Examination findings at that time no 
significant guarding on range of motion.  The Board observes 
that when the veteran reported left knee pain in April 2006, 
he denied locking, popping or catching of the knee.  An 
examination showed no tenderness to palpation.  

It is also significant to point out that the August 2006 VA 
examination again demonstrated no deformity, locking, 
effusion, dislocation or subluxation.  Clinical examination 
revealed limitation of motion.  As noted above, the findings 
recorded on VA outpatient treatment records in 2007 and 2008 
show continued complaints of left knee pain.  

Although the evidence shows some tenderness and pain, the 
clinical findings, however, do not establish more than 
moderate impairment of the left knee as a result of his 
Osgood Schlatter's disease.  Moreover, limitation of flexion 
to 15 degrees has not been shown to warrant a 30 percent 
evaluation, even considering his complaints of pain.  Indeed, 
his flexion is not limited to an extent that would warrant a 
20 percent evaluation based on limitation of motion.  Thus, 
the veteran's complaints of continued pain, and the objective 
findings of limited motion, muscle atrophy, and tenderness on 
palpation are adequately addressed in the 20 percent 
evaluation assigned pursuant to Diagnostic Code 5262.

Finally, as the veteran has not had extension limited to a 
compensable degree at any point during the course of the 
appeal, consideration of whether a higher rating could be 
assigned with separate ratings under Diagnostic Codes 5260 
and 5261 rather than Diagnostic Code 5262 is not warranted.  
VAOPGCPREC 9-2004

The Board finds, therefore, that the preponderance of the 
evidence is against the claim for a higher rating for Osgood-
Schlatter's disease of the left tibia. 

	II.  Chondromalacia patella -right knee 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for chondromalacia 
patella of the right knee, the Board must evaluate the 
relevant evidence since the effective date of the awards; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence supporting the veteran's claim includes the 
medical findings and his statements.  The Board notes that 
the VA examinations conducted in June and August 2005, and in 
August 2006, demonstrated limitation of motion of the right 
knee.  It was also reported that there was pain on motion.  
In June 2005, the examiner indicated that passive range of 
motion also produced weakness and instability.  The veteran 
had a positive patella grind test.  The August 2006 
examination revealed that range of motion was from 0-60 
degrees.  

The evidence against the veteran's claim includes the 
findings on the VA examinations.  In this regard, although, 
as noted above, all VA examinations have demonstrated 
limitation of motion of the right knee, the fact remains that 
it is not to a compensable degree.  Thus, even considering 
the veteran's subjective complaints of pain and weakness, a 
higher rating is not warranted based on limitation of motion.  
See DeLuca.  Likewise, as the veteran has not had flexion or 
extension limited to a compensable degree at any point during 
the course of the appeal, separate ratings for limitation of 
extension and flexion are not warranted. VAOPGCPREC 9-2004.  

With respect to Diagnostic Code 5257, which provides a 20 
percent evaluation for moderate recurrent subluxation or 
lateral instability of the knee, the VA examination has 
failed to document recurrent instability or subluxation in 
his right knee.  Thus, a higher evaluation is not warranted 
under that Diagnostic Code.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  As noted above, instability has not 
been documented on clinical examination.  Accordingly, the 
Board finds that consideration of entitlement to separate 
ratings is not warranted.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his right knee 
disability.  In contrast, the Board concludes that the 
medical findings on examination are of greater probative 
value.  The Board finds, accordingly, that the preponderance 
of the evidence is against the claim for an initial 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee.  


ORDER

An increased rating for Osgood-Schlatter's disease of the 
left tibia is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia patella of the right knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


